Citation Nr: 1621362	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-37 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned in April 2015.  In June 2015, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the June 2015 remand, it was noted that the Veteran asserts he has bilateral hearing loss and tinnitus due to exposure to hazardous noise, including 105 Howitzer cannons, while in the military.  In the alternative, the Veteran asserts his hearing loss and tinnitus are due to a head injury sustained during an automobile accident in service.  During an April 2015 Board hearing, the Veteran conceded post-service noise exposure including work for the postal service and as a truck driver. 

The Veteran underwent a VA examination in September 2013.  After an audiological examination which showed hearing loss within the VA definition set forth in 38 C.F.R. § 3.385, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused or a result of inservice injury.  The examiner noted that the Veteran had a long history of occupational noise exposure, and determined it was less likely as not that the Veteran's hearing loss was related to his military service as he had normal hearing at entry and exit from active service.  However, the examiner failed to address whether the Veteran's hearing loss or tinnitus was caused by his in-service head injury.  As such, the Board determined that the Veteran should be afforded another VA examination and opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty.

In January 2016, the new examination was conducted; however the test results were invalid due to inconsistency on the Veteran's part.  In addition, the examiner further found that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate. 

With regard to a medical opinion, the examiner indicated that the Veteran noted a bilateral progressive hearing loss, worse in his left ear, which he stated began 10-15 years ago.  He also reported tinnitus.  He had no complaints of ear pain, drainage or dizziness.  He had no history of ear infections, ear surgery or hearing aid use. He noted back pain, the severity of which he rated 6 on a 1-10 scale (with 10 being most severe).  He served in the Army artillery from May 1965 to June 1967.  During that time, he reported noise exposure from cannon fire and combat, without the use of hearing protection.  He noted occupational noise exposure in a steel mill for six months prior to service, without hearing protection. He also noted noise exposure from sorting machines at the post office for three years, without hearing protection.  He worked in a ship yard for two years, without hearing protection.  He also drove a semi-truck for twenty years. He had no history of recreational noise exposure, head injury or familial hearing loss.

The Board notes that the Veteran does maintain he sustained a head injury during service.  The service records reflect that the Veteran suffered a laceration to the forehead and he has been granted service connection for a scar due to that laceration as well as post-traumatic headaches secondary to that incident.  

The examiner in January 2016 did not provide a medical opinion.  The Board observes that there were difficulties on that examination; however, the Veteran previously demonstrated hearing loss per 38 C.F.R. § 3.385 on previous VA examination; thus a medical addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion from an audiologist.  The examiner should review the record.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss and tinnitus had their clinical onset during service, within one year of service, or are related to any in-service disease, event, or injury, to include any inservice head injury.  The Veteran's reports of service-related and nonservice-related acoustic trauma should be discussed and considered with regard to the etiology of current hearing loss and tinnitus.  A rationale for any opinion expressed should be provided.  A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

